DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received June 29, 2020.
	Claims 1-14 are pending and have been examined.
Claim Objections
Claim 2 is objected to because of the following informalities:  the semicolon after requirements should be removed.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  itineration should be iteration, and instead of "the first itineration," it should be "a first itineration" to avoid antecedent basis issues.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims 1-14 are a method, which is a process.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1 is defined as:
A method of agile human resources management to model candidate team structure comprising of: receiving requirements for an agile technology project from one or more customers; identifying any project stakeholders; identifying said project is primarily within a financial informatics or financial information systems (FIS) field of study; identifying that an agile development team is to be modeled; identifying at least one agile development methodology to utilize in modeling; generating a team structure model document; reviewing with any project stakeholders; collaborating with talent acquisition providers; and managing any agile team structure changes throughout the implementation of the project.
The abstract idea steps recited in claim 1 are those which could be performed mentally, including with pen and paper.  Additionally, they are steps that represent a certain method of organizing human activity.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

The term "certain" qualifies the "certain methods of organizing human activity" grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation" is not a certain "method of organizing human activity"), In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1160-61, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in MPEP § 2106.04(a)(3). Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.

	These steps are a mental process as follows.  First, one could receive requirements from customers mentally by observing them.  Second, one could identify stakeholders and identifying a financial informatics field mentally through further observation.  Then, could use mental judgment to identify an agile development methodology to use in modeling.  Then, one could generate a model document using pen and paper.  Then one could mentally review with stakeholders, collaborate with providers, and manage changes mentally through observation and judgment.  Therefore, these steps could be performed mentally, through verbal and pen and paper as well as the mental steps of observation and judgment.
	These steps are also a certain method of organizing human activity.  They represent a way of organizing people, similar to organizing a sales or marketing team.  See In Re Ferguson.  Without nuance, these steps are explicitly about a way of organizing people and therefore unequivocally are a certain method of organizing human activity.  This is true because the end result is to "model candidate team structure."  For these reasons, the steps are not only a mental process but also a certain method of organizing human activity.  
	Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claim 1 above, mentally, which makes it a mental process.  Alternatively and additionally, the steps are literally a method of organizing people and therefore are a certain method of organizing human activity.
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
Claim 1 does not recite additional elements.
Therefore as there are no additional elements and claim 1 is explicitly an abstract idea, there can be no practical application of an abstract idea.
Likewise, for Step 2B, there is nothing significantly more than the abstract idea because the entire claim embodies an abstract idea.  
For the dependent claims 2-14, Applicant further defines the abstract idea of agile software development.
For claim 10, using a computer and software is a mere apply it step and therefore not a practical application or significantly more.  Likewise, for claims 11-12, changing a document is merely an applied use of a computer.
Therefore, claims 1-14 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shidlaghatta, US PGPUB 2016/0189085 A1 ("Shidlaghatta") in view of Walters, "Towards a discipline of financial informatics," [online] published on August 25, 2014, available at: < https://papers.ssrn.com/sol3/papers.cfm?abstract_id=2122059 > ("Walters").
Per claim 1, Shidlaghatta teaches A method of agile human resources management to model candidate team structure comprising of:
receiving requirements for an agile technology project from one or more customers in par 040: "An assembler solution, the modules contained therein, and the various methods described above may be implemented for creating a response to a request for proposal from a potential client. FIG. 5 is a flow chart illustrating a method of responding to a request for proposal according to one embodiment of the disclosure."
Then, Shidlaghatta teaches identifying any project stakeholders in par 040: "A method 500 may begin at block 502 with identifying topics of interest in a request for proposal (RFP). At block 504, a credible expert may be identified based on the identified topics in the proposal at block 502. Block 504 may include, for example, identifying a credible expert by accessing resumes stored in a database."
Then, Shidlaghatta teaches identifying that an agile development team is to be modeled in par 040:  "The method 500 may also include creating a website portal for access by the credible expert and a group of participants, in which the website portal comprises information relating to the proposal."
	Then, Shidlaghatta teaches identifying at least one agile development methodology to utilize in modeling; generating a team structure model document in par 041: "For example, the team assembler solution may reduce or eliminate a resource manager's approach of performing key word searches to identify response team members, reduce or eliminate a manager's approach of guessing to suggest team members for the response team, and/or reduce duplication of effort during selection of response team members. The team assembler solution may also accelerate the processor of assembling team members by reducing the time required to perform certain tasks through automation."
	Then, Shidlaghatta teaches reviewing with any project stakeholders in par 041: "For example, the response team may be based on expert knowledge and credibility as determined through objective analysis and/or relevancy of team members may be improved by searching the team member's recent contributions."
	Then, Shidlaghatta teaches collaborating with talent acquisition providers; and managing any agile team structure changes throughout the implementation of the project in par 038: "Block 408 may include identifying an expert's organization hierarchy, such as in module 312. Block 408 may also include understanding an expert's availability based on a work forecast and holiday appointments in module 314. Block 408 may further including sending a pre-approved request to the expert's manager to allow the expert's participation in a proposal response process."
	Shidlaghatta does not teach identifying said project is primarily within a financial informatics or financial information systems (FIS) field of study.
	Walters teaches the discipline of Financial Informatics.  See page 1.
	Walters teaches identifying said project is primarily within a financial informatics or financial information systems (FIS) field of study in page 2, where financial informatics is taught.
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention of the agile teachings of Shidlaghatta with the financial informatics teaching of Walters because Walters teaches:
Financial Informatics is a discipline critical to the modern financial industry. From the matching engine inside an electronic exchange to the co-located servers running hi-frequency trading algorithms, and from the grid running enterprise risk calculations to the website where retail investors manage their retirement accounts, it is safe to say that without computers much of modern finance would be very different.

Page 2.  
 
One would be motivated to modify Shidlaghatta with Walters because in Walters' teachings there are many critical aspects to financial informatics that make vital products for the financial industry.  One would be motivated to combine Shidlaghatta with Walters because the combination would deliver effective products to an industry that has critical needs for them.  For these reasons, one would be motivated to modify Shidlaghatta with Walters.
	Per claim 3, Shidlaghatta and Walters teach the limitations of claim 1, above.  Shidlaghatta further teaches identifying one or more agile executives; wherein an approved project may be comprised of multiple agile teams working on similarly related products under the directive of one or more agile executive leaders; referred forward as agile executive leaders in par 031: "Another module within the assembler solution 210 may be an organization hierarchy identifier module 312. Module 312 may store information about a hierarchical organization of a business. For example, the hierarchical organization may list employees, along with their supervisors, and their supervisor's supervisors, etc. Data may be retrieved from, for example, the database system 212. Hierarchy information may also be obtained, for example, by scanning conversations in email system 214 and instant messaging system 216 and inferring a hierarchical organization."
	Per claim 4, Shidlaghatta and Walters teach the limitations of claim 1, above.  Shidlaghatta further teaches identifying one or more agile leadership team members; referred forward as agile development leaders in par 040: "At block 508, approval may be requested from the expert's supervisor for participation by the identified credible expert of block 504. Block 508 may include, for example, accessing an organization hierarchy for the credible expert and identifying the supervisor."
	Per claim 5, Shidlaghatta and Walters teach the limitations of claim 1, above.  Shidlaghatta does not teach wherein said development project is primarily a financial informatics or financial information systems project, a field of study covering financial data and financial transaction concerns in the field of informatics, frequently utilized in automated capital markets trading technology among others; which may contain one or more products.   
	Walters teaches wherein said development project is primarily a financial informatics or financial information systems project, a field of study covering financial data and financial transaction concerns in the field of informatics, frequently utilized in automated capital markets trading technology among others; which may contain one or more products in Pages 2-4, where financial informatics is taught and defined to be software for the financial services industry.  See also pages 5-6 where various elements of finance are defined.  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention of the agile teachings of Shidlaghatta with the financial informatics teaching of Walters because Walters teaches:
Financial Informatics is a discipline critical to the modern financial industry. From the matching engine inside an electronic exchange to the co-located servers running hi-frequency trading algorithms, and from the grid running enterprise risk calculations to the website where retail investors manage their retirement accounts, it is safe to say that without computers much of modern finance would be very different.

Page 2.  
 
One would be motivated to modify Shidlaghatta with Walters because in Walters' teachings there are many critical aspects to financial informatics that make vital products for the financial industry.  One would be motivated to combine Shidlaghatta with Walters because the combination would deliver effective products to an industry that has critical needs for them.  For these reasons, one would be motivated to modify Shidlaghatta with Walters.
	Per claim 6, Shidlaghatta and Walters teach the limitations of claim 5, above.  Shidlaghatta further teaches identifying that an agile development team is to be structured for said development project in par 041: "For example, only potential team members who are available may be selected and/or pre-approval may be obtained from managers for participation of their employees in the proposal response. The team assembler solution may further improve a quality of the ultimate response prepared. For example, the response team may be based on expert knowledge and credibility as determined through objective analysis and/or relevancy of team members may be improved by searching the team member's recent contributions."
	Per claim 7, Shidlaghatta and Walters teach the limitations of claim 6, above.  Shidlaghatta further teaches identifying at least one agile methodology to utilize in modeling team structure for said development project in par 035: "A method 400 begins at block 402 with identifying, relating, and classifying. Block 402 may include, for example, inputting a proposal document to generate a proposal response knowledge database in module 302. Block 402 may also include generating a taxonomy in module 304 using the proposal knowledge database to relate and classify all key topics for the proposal. Block 402 may further include ensuring that all key topics are covered while responding to the proposal."
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shidlaghatta, US PGPUB 2016/0189085 A1 ("Shidlaghatta") in view of Walters, "Towards a discipline of financial informatics," [online] published on August 25, 2014, available at: < https://papers.ssrn.com/sol3/papers.cfm?abstract_id=2122059 > ("Walters"), further in view of Overeem, "Characteristics of a Great Scrum Team," [online], Scrum.org, published on July 2016, available at: < https://scrumorg-website-prod.s3.amazonaws.com/drupal/2016-08/Characteristics%20of%20a%20Great%20Scrum%20Team.pdf > ("Overeem").
Per claim 2, Shidlaghatta and Walters teach the limitations of claim 1, above.  Shidlaghatta does not teach receiving approved agile or hybrid-agile development project requirements; comprising of at least one of a software, firmware, hardware, digital, or quantitative technology products.
	Overeem teaches what consists of a great scrum team.  See page 1.
	Overeem teaches receiving approved agile or hybrid-agile development project requirements; comprising of at least one of a software, firmware, hardware, digital, or quantitative technology products on page 9 where software development is taught.
	 
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention of the agile teachings of Shidlaghatta and Walters with the software project requirements teaching of Overeem because Overeem teaches on page 1 that "people can address complex problems, and productively and creatively develop products of the highest possible value."  Page 1.  Overeem, in combination with Shidlaghatta and Walters, would be obvious to combine because one would be motivated to be able to address complex problems and high value products particularly for software.  For this reason one would be motivated to modify Shidlaghatta and Walters with Overeem.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shidlaghatta, US PGPUB 2016/0189085 A1 ("Shidlaghatta") in view of Walters, "Towards a discipline of financial informatics," [online] published on August 25, 2014, available at: < https://papers.ssrn.com/sol3/papers.cfm?abstract_id=2122059 > ("Walters"), further in view of Overeem, "Characteristics of a Great Scrum Team," [online], Scrum.org, published on July 2016, available at: < https://scrumorg-website-prod.s3.amazonaws.com/drupal/2016-08/Characteristics%20of%20a%20Great%20Scrum%20Team.pdf > ("Overeem"), in further view of Sutherland et al., "Teams that Finish Early Accelerate Faster," 2014 47th Hawaii International Conference on System Science, pp. 4722-28 ("Sutherland").
	Per claim 8, Shidlaghatta and Walters teach the limitations of claim 7, above.  Shidlaghatta does not teach modeling from agile team modeling principles wherein typical agile team models comprise [] which may include a coach, a product owner, a user experience designer, a quality tester, two or more of software engineers or quantitative data scientists, and any candidate specialists needed based on the requirements of said development project. 
	Overeem teaches modeling from agile team modeling principles wherein typical agile team models comprise of 4 to 10 team members which may include a coach, a product owner, a user experience designer, a quality tester, two or more of software engineers or quantitative data scientists, and any candidate specialists needed based on the requirements of said development project on page 2 where product owner is taught, page 5 where a coach is taught.  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention of the agile teachings of Shidlaghatta and Walters with the software project requirements teaching of Overeem because Overeem teaches on page 1 that "people can address complex problems, and productively and creatively develop products of the highest possible value."  Page 1.  Overeem, in combination with Shidlaghatta and Walters, would be obvious to combine because one would be motivated to be able to address complex problems and high value products particularly for software.  For this reason one would be motivated to modify Shidlaghatta and Walters with Overeem.
	Shidlaghatta, Walters, and Overeem do not teach of 4 to 10 team members.
	Sutherland teaches Scrum concepts, see page 4722.  
	Sutherland teaches of 4 to 10 team members on page 4723: "The Scrum framework is built around a team of three to nine members. Research at Harvard
University and elsewhere has shown that the optimum size is five people."  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention of the agile teachings of Shidlaghatta and Walters, and the scrum teaching of Overeem, with the number of team members teaching of Sutherland because Sutherland taches that an "optimum" amount of people is 5 based on studies and that a team of 3-9, which overlaps the range claimed by Applicant, are a small stable team.  This team when onshore can be 10 times as productive as an offshore team.  This would motivate one ordinarily skilled in the art to modify Shidlaghatta et al because it would increase productivity.  For this reason one would be motivated to modify Shidlaghatta et al with Sutherland.
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shidlaghatta, US PGPUB 2016/0189085 A1 ("Shidlaghatta") in view of Walters, "Towards a discipline of financial informatics," [online] published on August 25, 2014, available at: < https://papers.ssrn.com/sol3/papers.cfm?abstract_id=2122059 > ("Walters"), further in view of Overeem, "Characteristics of a Great Scrum Team," [online], Scrum.org, published on July 2016, available at: < https://scrumorg-website-prod.s3.amazonaws.com/drupal/2016-08/Characteristics%20of%20a%20Great%20Scrum%20Team.pdf > ("Overeem"), in further view of Sutherland et al., "Teams that Finish Early Accelerate Faster," 2014 47th Hawaii International Conference on System Science, pp. 4722-28 ("Sutherland"), further in view of Oron, "Agile vs Waterfall Employee Recruitment," Medium.com [online], published on June 10, 2017, available at: < https://medium.com/@jonathanoron/agile-vs-waterfall-employee-recruitment-4e5110b5a686 > ("Oron").
Per claim 9, Shidlaghatta, Walters, Overeem, and Sutherland teach the limitation of claim 8, above.  
Shidlaghatta does not teach receiving from at least one customer, agile executive leader or agile development leader, any available data identifying: one or more scientific, engineering, or specialist candidates that would be utilized; at what stage or iteration of development said candidates would be utilized; an anticipated number of agile team members needed; any existing employees or contractors that could be used; any re-training that could be done; any new candidate hiring that is expected; any consultant hiring that is expected; geographic work locations; timeline data; licenses and certification requirements; access authorization or security clearance requirements; USCIS immigration constraints; salary or fees budgetary constraints; and any inclusive candidate demographics desired.  
	Oron teaches methods of hiring people in an agile work environment.  See pages 1-3.
	Oron teaches receiving from at least one customer, agile executive leader or agile development leader, any available data identifying: one or more scientific, engineering, or specialist candidates that would be utilized; at what stage or iteration of development said candidates would be utilized; an anticipated number of agile team members needed; any existing employees or contractors that could be used; any re-training that could be done; any new candidate hiring that is expected; any consultant hiring that is expected; geographic work locations; timeline data; licenses and certification requirements; access authorization or security clearance requirements; USCIS immigration constraints; salary or fees budgetary constraints; and any inclusive candidate demographics desired under a broadest reasonable interpretation receiving from a customer, executive leader or agile development leader "any available data" including the job opportunity (page 2) training (page 3) timeline (page 4).
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention of the agile teachings of Shidlaghatta and Walters, and the scrum teaching of Overeem and Sutherland, with the receiving from a customer or leader various hiring related information of Oron because Oron teaches on page 4 that one could hire several employees to complete a task and reduce risk than hiring one employee ("Waterfall" – see page 3).  For this reason, one would be motivated to modify Shidlaghatta et al with Oron. 
	Per claim 10, Shidlaghatta, Walters, Overeem, Sutherland, and Oron teach the limitation of claim 9, above.  Shidlaghatta further teaches using a computer and software to input said data into a software document in par 043: "In one embodiment, the user interface device 610 is referred to broadly and is intended to encompass a suitable processor-based device such as a desktop computer, a laptop computer, a personal digital assistant (PDA) or tablet computer, a smartphone, or other mobile communication device having access to the network 608. In a further embodiment, the user interface device 610 may access the Internet or other wide area or local area network to access a web application or web service hosted by the server 602 and may provide a user interface for accessing and reviewing expert information."
	Per claim 11, Shidlaghatta, Walters, Overeem, Sutherland, and Oron teach the limitation of claim 10, above.  Shidlaghatta further teaches generating the first itineration of a team structure model document in par 039: "Then, at block 410, the response team may be onboarded. Block 410 may include creating a collaboration team room with experts as members, such as in module 318. Block 410 may also include onboarding a team with details about deadlines, introduction to other team members, and sending a proposal kick off meeting invite based on calendar appointments, such as through the email system 214 and the calendar system 20."
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shidlaghatta, US PGPUB 2016/0189085 A1 ("Shidlaghatta") in view of Walters, "Towards a discipline of financial informatics," [online] published on August 25, 2014, available at: < https://papers.ssrn.com/sol3/papers.cfm?abstract_id=2122059 > ("Walters"), further in view of Overeem, "Characteristics of a Great Scrum Team," [online], Scrum.org, published on July 2016, available at: < https://scrumorg-website-prod.s3.amazonaws.com/drupal/2016-08/Characteristics%20of%20a%20Great%20Scrum%20Team.pdf > ("Overeem"), in further view of Sutherland et al., "Teams that Finish Early Accelerate Faster," 2014 47th Hawaii International Conference on System Science, pp. 4722-28 ("Sutherland"), further in view of Oron, "Agile vs Waterfall Employee Recruitment," Medium.com [online], published on June 10, 2017, available at: < https://medium.com/@jonathanoron/agile-vs-waterfall-employee-recruitment-4e5110b5a686 > ("Oron"), further in view of Betts, "Changing the Composition of Agile Teams," InfoQ.com [online], published December 2013, available at: < https://www.infoq.com/news/2013/12/change-composition-teams/ > ("Betts").
Per claim 12, Shidlaghatta, Walters, Overeem, Sutherland, and Oron teach the limitation of claim 11, above.  Shidlaghatta does not teach further comprising of: communicating with said project stakeholders; customers; agile executive leaders; agile development leaders to review said team structure model document, and making any modifications found necessary.
Betts teaches how to change team composition.  See pages 1, 2.  
Betts teaches further comprising of: communicating with said project stakeholders; customers; agile executive leaders; agile development leaders to review said team structure model document, and making any modifications found necessary on page 3 "communicating your values" page 4 "changing team composition."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention of the agile teachings of Shidlaghatta and Walters, and the scrum teaching of Overeem, Sutherland, and Oron with the communicating and modifying a team teaching of Betts because Betts teaches that bringing newcomers to a team could keep a team refreshed and help teams that are not doing well.  Page 1.  One would be motivated to modify with Betts because it would improve a team that was not doing well, and Shidlaghatta et al are teaching scrum teams.  For this reason, one would be motivated to modify Shidlaghatta et al with Betts.
Per claim 13, Shidlaghatta, Walters, Overeem, Sutherland, Oron, and Betts teach the limitation of claim 12, above.  Shidlaghatta does not teach implementing said agile team structure model by advising with said talent acquisition providers to communicate the team structure model document; relaying any gathered information for the writing of job descriptions, talent sourcing, interviewing, and hiring of talent; reviewing any pre-vetted candidates from the talent acquisition providers; reviewing candidates with one or more project stakeholders, customers, agile executive leaders or agile development leaders; facilitating agile interviews, facilitating hiring, and making appropriate changes to the team structure model document as needed.
Oron teaches implementing said agile team structure model by advising with said talent acquisition providers to communicate the team structure model document; relaying any gathered information for the writing of job descriptions, talent sourcing, interviewing, and hiring of talent; reviewing any pre-vetted candidates from the talent acquisition providers; reviewing candidates with one or more project stakeholders, customers, agile executive leaders or agile development leaders; facilitating agile interviews, facilitating hiring, and making appropriate changes to the team structure model document as needed on pages 4-6 because of the hiring teaching of Oron.
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention of the agile teachings of Shidlaghatta and Walters, and the scrum teaching of Overeem and Sutherland, with the receiving from a customer or leader various hiring related information of Oron because Oron teaches on page 4 that one could hire several employees to complete a task and reduce risk than hiring one employee ("Waterfall" – see page 3).  For this reason, one would be motivated to modify Shidlaghatta et al with Oron. 
	Per claim 14, Shidlaghatta, Walters, Overeem, Sutherland, Oron, and Betts teach the limitation of claim 13, above.  Shidlaghatta does not teach managing any changes to the agile team structure as work progresses through the iterations.
	Betts teaches managing any changes to the agile team structure as work progresses through the iterations on page 3, where "communicating your values" page 4 "changing team composition" are taught.  
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention of the agile teachings of Shidlaghatta and Walters, and the scrum teaching of Overeem, Sutherland, and Oron with the communicating and modifying a team teaching of Betts because Betts teaches that bringing newcomers to a team could keep a team refreshed and help teams that are not doing well.  Page 1.  One would be motivated to modify with Betts because it would improve a team that was not doing well, and Shidlaghatta et al are teaching scrum teams.  For this reason, one would be motivated to modify Shidlaghatta et al with Betts.
	Therefore, claims 1-14 are rejected under 35 USC 103.  
Prior Art Made of Record but Not Relied Upon
	The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the rejection above.
	Rao et al., "Gamified Project Management System and Method, "US PGPUB 2014/0164037 A1
	Teaches for example in pars 075-077 using teams to accomplish tasks.  
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689